WEIMER, J.,
dissenting.
hi respectfully dissent. I would consider the merits of this matter only after evaluating an opposition from the respondent. The ruling of the trial court should not be summarily reversed without both parties being afforded an opportunity to present their sides of the case, especially given the fact that this court does not have the benefit of the record and, thus, is not in a position to determine whether the trial court abused its great discretion in evaluating the evidence and the credibility of the witnesses. Due process demands no less. See La. Const, art. I, § 2.
GUIDRY, J., dissents and would deny the writ application.